                                                                                   11/27/2019
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,

                     Plaintiff,                        CR 07-26-GF-CCL
                                                       CV 18-34-GF-CCL
 -v-
                                                            ORDER
 ELMER RED EAGLE, JR.,

                    Defendant.


       Before the Court is a document submitted by Defendant and Pro Se

Petitioner Red Eagle to the United States Court of Appeals in November of 2017,

titled "On Petition for Authorization to File Writ of Habeas Corpus to the United

States District Court for the District of Montana, Great Falls Division USDC No.

CR 07-26-GF-SEH; USCA8 08-7811." (Doc. 92). The Appellate Commissioner

for the Ninth Circuit transferred the filing to the Great Falls Division of the United

States District Court for the District of Montana on February 6, 2018, noting that

the petition "appears to be a first 28 U.S.C. § 2255 motion" and directing that it be

"deemed filed in the district court on November 9, 2017, the date on which Red

Eagle attests that it was delivered to prison authorities for forwarding to this

court." (Doc. 92-1 at I).
PROCEDURAL BACKGROUND

      Before addressing Defendant's pending 2255 motion, the Court reviews the

procedural background of this criminal matter. In March of 2007, the grand jury

returned an indictment charging Defendant with aggravated sexual abuse and

sexual abuse of a minor. (Doc. 1-1 ). Defendant filed a number of pretrial

motions, which were denied by Judge Haddon on May 2, 2007. A jury was

selected in the Great Falls Division on May 15, 2015, and trial began in Helena on

May 16, 2007. The jury returned a guilty verdict as to both counts of the

indictment on May 17, 2007. Defendant appealed his conviction and imposition

of a life sentence and the Ninth Circuit affirmed. The Ninth Circuit mandate was

issued on October 14, 2008.

      On July 18, 2016, Defendant filed an "Application for Certificate of

Appealability." (Doc. 88). In its order denying the application, the Court

explained that the request was procedurally incorrect and advised Defendant that if

he "wishes to initiate a section 2255 petition, he should utilize a form that will

assist him in presenting his claim." The Court also directed the Clerk to send

Defendant a copy of the proper form, along with the order. (Doc. 89 at 2). Rather

than heeding the Court's instructions, Defendant submitted a second copy of the

same "Application for Certificate of Appealability," which was filed on July 29,


                                           2
2016. (Doc. 90). The Court treated the duplicate filing as a motion for

reconsideration, which was denied. (Doc. 91 ).

      As explained supra, Defendant once again attempted to file a habeas

petition in the Ninth Circuit in November of 2017, which this Court will treat as

his first 28 U.S.C. § 2255 motion filed on November 9, 2017. The Clerk for the

District of Montana filed the "Clerk's Notice of Filing 2255" on February 6, 2018,

upon receipt of the Appellate Commissioner's transfer order. (Doc. 93). On

February 28, 2018, the clerk's office received and filed a document with the hand-

written notation "REDEAGLE APPENDICIES 1 - 7." (Doc. 94). On March

21, 2018, the clerk's office received and filed Defendant's "Motion for Leave to

Add Apendicies [sic] to 28:2255." (Doc. 95). The Court presumes that the

appendices referenced in the motion are those filed on February 21, 2018. With

the exception of a letter from the Federal Defenders of Montana (Doc., 94 at 6),

the referenced documents are part of the record in this case and will therefore be

considered in deciding Defendant's 2255 motion.

DEFENDANT'S CLAIMS

      Defendant asserts three interrelated grounds for relief in his § 2255 motion.

He contends that this Court lacked subject matter jurisdiction over the case against

him because the government failed to prove that he is a blood member of a


                                         3
federally recognized tribe. (Doc. 92 at 18). He also argues that the government

failed to prove his victim's Indian status. (Doc. 92 at 25). His final argument is

related to his two prior arguments because he claims that his attorney's failure to

raise these issues at trial or on appeal constituted ineffective assistance of counsel.

(Doc. 92 at 27).

LEGAL STANDARD

      Defendant's motion was referred to the undersigned even though his

criminal case was initially assigned to Judge Haddon-because Judge Haddon was

unable to try the case. The undersigned therefore conducted the jury trial and

imposed sentence and considers Defendant's motion. See Rule 4(a) of the Rules

Governing Section 2255 Proceedings.

      Defendant's motion was filed more than a year after the judgment against

him became final and therefore is not timely. 28 U.S.C. § 2255(f). The Court

nevertheless subjects Defendant's motion to preliminary review because he raises

a jurisdictional argument, which can be considered at any time.

      The Court "must dismiss the motion and direct the clerk to notify the

moving party" if"it plainly appears from the motion, any attached exhibits, and

the record of prior proceedings that the moving party is not entitled to relief."

Rule 4(b) of the Rules Governing Section 2255 Proceedings.


                                           4
DISCUSSION

      Defendant correctly points out that this Court's jurisdiction over his crimes

was based on the Indian Major Crimes Act, 18 § l 153(a). Defendant was

convicted of violating felony crimes under chapter 109A of Title 18 of the United

States Codes. Those crimes are classified as major crimes under the Indian Major

Crimes Act. 28 U.S.C. § 1l 53(a).

      Defendant does not dispute the fact that his crimes occurred in Indian

country, instead arguing that the United States was required to prove that he and

his victims were all "Indian persons."

      Whether Defendant's victims were Indian persons is irrelevant because this

Court's jurisdiction was based on Defendant's status as an Indian person not on

the fact that his victims were Indian persons. The Indian Major Crimes Act gives

federal courts jurisdiction over certain crimes committed in Indian country by

Indians against any person, not just Indian persons. 28 U.S.C. § 1153(a).

      Defendant cites United States v. Zepada, 705 F.3d 1052 (9 th Cir. 2013) to

support his claim that the government failed to prove that he is an Indian person

because the only evidence it provided was a Certification of Enrollment, which

failed to show that his bloodline was derived from a federally recognized tribe.

(Doc. 92 at 11). The 2013 decision of the 3 judge panel in Zepada was overruled


                                         5
on rehearing en bane in 2015. United States v. Zepada, 792 F.3d 1103 (9th Cir.

2015) (en bane). The current standard in the Ninth Circuit is the same as the

standard required when Defendant was convicted, which was the standard set by

the Ninth Circuit in United States v. Bruce, 394 F.3d 1215, 1223 (9th Cir. 2005).

The United States must prove that "the defendant (1) has some quantum of Indian

blood and (2) is a member of, or is affiliated with, a federally recognized tribe."

Zepada, 792 F.3d at 1106 - 1107.

      During Defendant's trial, the government introduced Defendant's

Certification of Enrollment from the records of the Fort Peck Agency .1 The exhibit

was admitted without objection. Government Exhibit 3 satisfies the first prong of

the Bruce test because it demonstrates that Defendant has 3/4 Sioux and 3/4 total

Indian blood. Government Exhibit 3 satisfied the second prong of the Bruce test

because it shows that Defendant is an enrolled member of the Assiniboine and

Sioux Tribes of the Fort Peck Reservation. "[A] tribe's federally recognized status

is a question of law to be determined by the trial judge." Id. at 1107. Had this

issue been raised at trial the Court would have decided then, as it decides now, that

the Assiniboine and Sioux Tribes of the Fort Peck Reservation are federally

recognized.

       1
        A copy of Government Exhibit 3 from Defendant's trial was submitted by Defendant as
an appendix to his § 2255 motion. (Doc. 94 at 7).

                                             6
CONCLUSION

      The Court having completed its preliminary review of Defendant's § 2255

motion, including the appendices filed in February of 2018, and the record of prior

proceedings has determined that Defendant is entitled to no relief. Accordingly,

      IT IS HEREBY ORDERED that Defendant's motion to set aside the

judgment (Doc. 92) is DENIED. The Clerk is directed to enter judgment

dismissing Defendant's petition.

      The Court having considered the appendices submitted by Defendant in

deciding his motion,

      IT IS FURTHER ORDERED that Defendant's motion for leave to add

appendices (Doc. 95) is GRANTED.

      Defendant having failed to make a substantial showing of the denial of a

constitutional right,

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      Dated this 27 th day of November, 2019.




                                         7
